THE THIRTEENTH COURT OF APPEALS

                                    13-19-00429-CV


                        Texas Windstorm Insurance Association
                                           v.
                      Boys and Girls Club of the Coastal Bend, Inc.


                                    On Appeal from the
                      94th District Court of Nueces County, Texas
                           Trial Cause No. 2018DCV-4018-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED and RENDERED IN PART. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

September 24, 2020